


110 HR 7232 IH: To reform the Federal Deposit Insurance System, and for

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7232
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To reform the Federal Deposit Insurance System, and for
		  other purposes.
	
	
		1.Increase in deposit insurance
			 coverage
			(a)In
			 GeneralSection 11(a)(1) of
			 the Federal Deposit Insurance Act (12 U.S.C. 1821(a)(1)) is amended—
				(1)by striking
			 subparagraph (B) and inserting the following new subparagraph:
					
						(B)Net amount of
				insured depositThe net
				amount due to any depositor at an insured depository institution shall not
				exceed the standard maximum deposit insurance amount as determined in
				accordance with subparagraphs (C), (D), (E), and (F) and paragraph
				(3).
						;
				and
				(2)by adding at the
			 end the following new subparagraphs:
					
						(E)Standard maximum
				deposit insurance amount definedFor purposes of this Act—
							(i)the term
				standard maximum deposit insurance amount means—
								(I)until the
				effective date of final regulations prescribed pursuant to section 9(a)(2) of
				the Federal Deposit Insurance Reform Act of 2005, $100,000; and
								(II)on and after such
				effective date, $100,000 or $500,000, at the option of the insured depository
				institution, and $250,000 or $500,000 for eligible retirement accounts, at the
				option of the insured depository institution, adjusted as provided under
				subparagraph (F); and
								(ii)the term
				eligible retirement plan has the same meaning as in section
				402(c)(8)(B) of the Internal Revenue Code of 1986.
							(F)Inflation
				adjustment
							(i)In
				generalBy April 1 of 2009,
				and the 1st day of each subsequent 5-year period, the Board of Directors and
				the National Credit Union Administration Board shall jointly consider the
				factors set forth under clause (v), and, upon determining that an inflation
				adjustment is appropriate, shall jointly prescribe the amount by which the
				standard maximum deposit insurance amount and the standard maximum share
				insurance amount (as defined in 207(k) of the Federal Credit Union Act)
				applicable to any depositor at an insured depository institution shall be
				increased by calculating the product of—
								(I)$100,000 or
				$500,000, at the option of the insured depository institution, and $250,000 or
				$500,000 for eligible retirement accounts, at the option of the insured
				depository institution; and
								(II)the ratio of the
				published annual value of the Personal Consumption Expenditures Chain-Type
				Price Index (or any successor index thereto), published by the Department of
				Commerce, for the calendar year preceding the year in which the adjustment is
				calculated under this clause, to the published annual value of such index as of
				the date this subparagraph takes effect. The values used in the calculation
				under subclause (II) shall be, as of the date of the calculation, the values
				most recently published by the Department of Commerce.
								(ii)RoundingIf
				the amount determined under clause (ii) for any period is not a multiple of
				$10,000, the amount so determined shall be rounded down to the nearest
				$10,000.
							(iii)Publication and
				report to the CongressNot later than April 5 of any calendar
				year in which an adjustment is required to be calculated under clause (i) to
				the standard maximum deposit insurance amount and the standard maximum share
				insurance amount under such clause, the Board of Directors and the National
				Credit Union Administration Board shall—
								(I)publish in the
				Federal Register the standard maximum deposit insurance amount, the standard
				maximum share insurance amount, and the amount of coverage under paragraph
				(3)(A) and section 207(k)(3) of the Federal Credit Union Act, as so calculated;
				and
								(II)jointly submit a
				report to the Congress containing the amounts described in subclause
				(I).
								(iv)6-month
				implementation periodUnless an Act of Congress enacted before
				July 1 of the calendar year in which an adjustment is required to be calculated
				under clause (i) provides otherwise, the increase in the standard maximum
				deposit insurance amount and the standard maximum share insurance amount shall
				take effect on January 1 of the year immediately succeeding such calendar
				year.
							.
				
